*587
ORDER

PER CURIAM.
AND NOW, this 5th day of May 2008, the Petition lor Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
Whether Section 508 of the Pennsylvania Construction Code Act, 35 P.S. § 7210.503(j)(2), requires a municipality to prove that there are unusual local circumstances or conditions atypical of other municipalities that would justify an ordinance which departs from the construction standards mandated by the Uniform Construction Code?
Whether the Commonwealth Court, in establishing a new standard on an issue of first impression should have provided the Township with an opportunity to satisfy that standard?